                                          Case 4:19-cv-04906-YGR Document 66 Filed 07/30/21 Page 1 of 1




                                   1                                   UNITED STATES DISTRICT COURT

                                   2                                 NORTHERN DISTRICT OF CALIFORNIA

                                   3

                                   4     DENNIS BRUCE ALLUMS,                               CASE NO. 4:19-cv-04906-YGR
                                   5                  Plaintiffs,                           ORDER DENYING MOTION FOR EXTENSION
                                                                                            OF TIME TO SERVE DEFENDANTS
                                   6            vs.
                                                                                            Re: Dkt. No. 63
                                   7     DEPARTMENT OF JUSTICE, ET. AL.,
                                   8                  Defendants.

                                   9          The Court had previously granted a motion to dismiss (Dkt. No. 56), which plaintiff
                                  10   Dennis Bruce Allums had timely appealed to the Ninth Circuit. (Dkt. Nos. 56, 58.) The Ninth
                                  11   Circuit thereafter in January 2021 dismissed the appeal due to Allums’ failure to prosecute, but
                                  12   subsequently reinstated the case on July 12, 2021. (See Dkt. Nos. 59 and 64.) On July 9, 2021,
Northern District of California
 United States District Court




                                  13   Allum filed a motion for extension of time to serve defendants. (Dkt. No. 63.) Notably, the
                                  14   motion is captioned as being filed with the Ninth Circuit Court of Appeals. (Id. at 1.)
                                  15          Allums’ motion is not well taken or appropriate in this Court. Allums’ request for an
                                  16   extension relates to filings before the Ninth Circuit, and not this Court. The motion otherwise
                                  17   identifies no error which would support setting aside the judgment under Federal Rule of Civil
                                  18   Procedure 60. In short, this is not the Court in which to request such relief. To the extent Allums
                                  19   meant to request such relief before the Ninth Circuit, he should do so before that court.
                                  20          Accordingly, the motion for extension of time to serve defendants is DENIED.
                                  21          This Order terminates Docket Number 63.
                                  22          IT IS SO ORDERED.
                                  23   Dated: July 30, 2021
                                                                                                YVONNE GONZALEZ ROGERS
                                  24                                                           UNITED STATES DISTRICT JUDGE
                                  25

                                  26
                                  27

                                  28
